Case 1:16-cr-00640-BMC Document 535 Filed 02/08/19 Page 1 of 2 PageID #: 7489

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
ALC/DCP/PTH                                          271 Cadman Plaza East
F. #2016R00505                                       Brooklyn, New York 11201


                                                     February 8, 2019
BY ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Mark Nordlicht et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                The government writes to respectfully request a clarification of the Court’s
February 7, 2019 Order (the “Order”) extending the return date of subpoenas issued by the
defendants pursuant to Rule of Criminal Procedure 17(c) (“Rule 17(c)”) to two weeks after the
Court’s decision on the government’s motion to quash those subpoenas. The Order requires the
defendants “to inform the recipients of the subpoenas at issue in the 526 Motion to Quash” of the
extension. Id. The government’s original motion to quash advised that the defendants had
issued numerous Rule 17(c) subpoenas to various recipients, but provided detailed information
about only two such subpoena recipients, including their names. See Docket No. 526. Since
the Order was issued, the government has received inquiries from subpoena recipients who were
not specifically named in the motion—but who received subpoenas with similar requests the
government has asserted are improper—who seek clarification as to whether the extension in the
Order applies to all subpoena recipients, and thus whether they can also await the Court’s
decision on the government’s motion to quash to respond. In order to properly inform these
individuals as to their obligations, the government respectfully seeks clarification from the Court
that the Order can be applied to all individuals and entities that received Rule 17(c) subpoenas
Case 1:16-cr-00640-BMC Document 535 Filed 02/08/19 Page 2 of 2 PageID #: 7490



from the defendants, and that the return date for all such subpoenas is extended by the Order to
two weeks after the Court’s decision on the government’s motion to quash.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/
                                                     Alicyn L. Cooley
                                                     David C. Pitluck
                                                     Patrick T. Hein
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6389/6108/6284

cc:    Clerk of the Court (BMC) (by ECF)
       Defense counsel (by ECF)




                                                2
